Citation Nr: 0425246	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  95-00 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for porphyria cutanea 
tarda, claimed as due to in-service herbicide exposure, for 
accrued benefit purposes, to include the question of the 
timeliness of the substantive appeal as to this issue.  

2.  Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney 




WITNESSES AT HEARING ON APPEAL

Appellant and R.E.


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
January 1972.  He died in June 1994; the appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision in which 
the RO denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death and 
entitlement to service connection for porphyria cutanea tarda 
for accrued benefits purposes.  The appellant filed a notice 
of disagreement (NOD) in September 1994.  In November 1994, 
the RO issued a statement of the case (SOC) as to the issue 
of service connection for the cause of the veteran's death.  
The appellant subsequently submitted a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) 
regarding that issue in December 1994.

In March 1995, the appellant testified during a hearing 
before an RO hearing officer; a transcript of that hearing is 
of record.

Following certification to the Board in October 1997, the 
appellant submitted a request for a travel board hearing.  In 
January 1998, the Board remanded the matter on appeal to the 
RO for the scheduling of the requested hearing.  In October 
1998, the appellant testified before a Veterans Law Judge 
during a Board hearing in Newark, New Jersey.  The transcript 
of that hearing is of record.  

In January 1999, the Board determined that the September 1994 
notice of disagreement was sufficient to encompass the issue 
of entitlement to service connection for porphyria cutanea 
tarda for accrued benefits purposes, and remanded the appeal 
to the RO for issuance of an SOC on that issue.  The Board 
also remanded to the RO the claim for service connection for 
the cause of the veteran's death, deemed inextricably 
intertwined.  The Board also requested further evidentiary 
development.  

The RO issued the requested SOC in July 1999.  Thereafter, 
the appellant file a substantive appeal (via a VA Form 9) in 
October 1999.

In January 2000, the Board again remanded the appellant's 
claim for service connection for the cause of the veteran's 
death to the RO for additional development.  

In November 2002, the Board notified the appellant that the 
record raised a question as to the timeliness of the 
substantive appeal on the claim for service connection for 
accrued benefits purposes.  The appellant filed a response in 
December 2002.

In March 2003, the Board notified the appellant that the 
Veterans Law Judge that conducted the October 1998 hearing 
was no longer employed by the Board and that, consequently, 
she could testify at another Board hearing if she so desired.  
See 38 C.F.R. § 20.707 (2003) (directing that the Member or 
Members who conduct a Board hearing shall participate in 
making the final determination of the claim).  In April 2003, 
the appellant submitted a letter indicating that she did not 
desire another Board hearing.

In a July 2003 decision, the Board denied the issues on 
appeal.  The appellant thereafter appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a December 2003, counsel for both VA's 
Secretary and the appellant filed a joint motion with the 
Court to vacate and remand the July 2003 Board decision.  By 
Order subsequently in January 2004, the Court granted the 
motion, vacating the July 2003 Board decision and remanding 
this case to the Board for further action, pursuant to 38 
U.S.C.A. § 7252(a) (West 2002).  

In a February 2004 letter from the Board, the appellant's 
attorney was notified that he had 90 days to submit 
additional argument or evidence.  The letter notified the 
attorney that if he submitted additional evidence in support 
of the veteran's appeal, he had a right for this evidence to 
be considered in the first instance by the RO.  It was also 
noted that if new evidence was submitted without a waiver of 
RO consideration, the Board would remand the appeal to the RO 
for review.  

In April 2004, the appellant's attorney submitted additional 
argument, but not evidence, directly to the Board.  However, 
the Board notes on a Board created "90-day Letter Response 
Form", the attorney checked the box that noted, "I am 
submitting, on behalf of the appellant, the enclosed argument 
and/or evidence.  Please remand the appellant's case to the 
AOJ [Agency of Original Jurisdiction] for review of this 
evidence."  The attorney's argument submitted to the Board 
challenges findings in the Board's July 2003 decision with 
respect to the weight accorded the various medical opinions 
of record.  The attorney has submitted no additional evidence 
for consideration.  

The Board notes that the February 2004 letter and associated 
Response Form sent to the appellant's attorney is somewhat 
ambiguous.  While the letter does distinguish between 
additional argument and evidence with respect to 
consideration in the first instance by the RO, the Response 
Form does not.  In this instance, the Board finds that a 
remand to the RO solely to consider the additional argument, 
without that argument providing information as to the 
availability of additional pertinent evidence, is not 
warranted.  The Board finds that the appellant will not be 
prejudiced by this action, given as noted above, the 
arguments made by the appellant's attorney focus on the 
Board's July 2003 decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The Board therefore finds that no useful 
purpose would be served in remanding this matter.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the appellant.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

As a final preliminary matter, the Board notes that the New 
Jersey Department of Military and Veterans' Affairs formerly 
represented the appellant in her appeal.  In September 2003, 
the Board received a letter from attorney Lewis C. Fichera 
along with a copy of a fee agreement between himself and the 
appellant.  The fee agreement noted that Mr. Fichera's 
representation of the appellant included representation 
before Court, and if required, continuing representation 
before VA, to include the Board of Veterans' Appeals.  The 
Board acknowledges the change in representation.


FINDINGS OF FACT

1.  In September 1994, the RO notified the veteran of its 
denial of service connection for porphyria cutanea tarda, for 
accrued benefits purposes.

2.  In September 1994, the appellant expressed disagreement 
with, among other things, the denial of service connection 
for porphyria cutanea tarda, for accrued benefits purposes.

3.  A statement of the case addressing the issue of 
entitlement to service connection for porphyria cutanea 
tarda, for accrued benefit purposes, was issued in July 1999.

4.  No document was received within the 60-day period 
following the issuance of the July 1999 statement of the case 
that can be construed as either a substantive appeal on the 
accrued benefits issue, or a request for an extension of time 
to file a substantive appeal as to that issue.

5.  During the veteran's lifetime, service connection was not 
established for any disability.

6.  The veteran died in June 1994; his death certificate 
indicates that the immediate causes of death were septic 
shock and metastatic carcinoid tumor, with porphyria cutanea 
tarda listed as a significant condition contributing to death 
but unrelated to immediate causes.

7.  While the veteran is presumed to have been exposed to 
Agent Orange during his Vietnam service, there is no 
persuasive evidence that a disability of service origin 
caused or contributed substantially or materially to cause 
the veteran's death.


CONCLUSIONS OF LAW

1.  The Board is without jurisdiction to review the issue of 
entitlement to service connection for porphyria cutanea 
tarda, for accrued benefits purposes. 38 U.S.C.A. §§ 7105, 
7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303 
(2003).

2.  The criteria for service connection for the cause of the 
veteran's death are not met. 38 U.S.C.A. §§ 1110, 1112, 1131, 
1310, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.307, 3.311, 3.312 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

With respect to the claim for service connection for 
porphyria cutanea tarda, claimed as due to in-service 
herbicide exposure, for accrued benefit purposes, to include 
the question of the timeliness of the substantive appeal; as 
will be explained below, the appeal lacks legal merit; as the 
law and not the facts are dispositive, the duties to notify 
and assist imposed by the VCAA are not applicable in this 
appeal.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002). 

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim for service connection for the cause of 
the veteran's death has been accomplished.  

Through a November 2001 notice letter, as well as a July 1999 
SOC, January 1999 and January 2000 Board remands, and a 
subsequent September 2002 supplemental SOC, the RO notified 
the appellant and her representative of the legal criteria 
governing the claim, the evidence that had been considered in 
connection with her appeal, and the bases for the denial of 
the claim.  Thus, the Board finds that the appellant has 
received sufficient notice of the information and evidence 
needed to substantiate her claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the RO's November 2001 notice 
letter, along with the Board's January 2000 remand, satisfy 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the January 2000 Board remand, the 
appellant was informed that the RO was required to obtain 
records identified by the appellant and the claims file, as 
possibly relevant to the claim.  The November 2001 letter 
notified the appellant that VA would assist in obtaining 
evidence such as medical records, employment records, or 
records from other agencies, if she provided sufficient 
information to identify the records.  The RO also notified 
the appellant that a VA medical opinion would be obtained if 
deemed necessary.  The RO indicated that it would request 
detailed private medical opinions from Herbert Fichman, D.O. 
(Doctor of Osteopathic Medicine), and Gary Hunt, M.D., and 
advised the appellant to authorize releases from specific 
private physicians.  The November 2001 notice letter also 
informed the appellant that she should submit any additional 
evidence that she had not submitted to support her claim.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 17 Vet. App. 241 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  
See 38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n 
making the determinations under [38 U.S.C.A. § 7261(a)], the 
Court shall take due account of the rule of prejudicial 
error.").  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided after the rating 
action on appeal.  However, the Board finds that any lack of 
pre-adjudication notice in this case has not, in any way, 
prejudiced the veteran.  Service medical records and 
personnel records were obtained prior to the filing of the 
claim under appellate review.  In addition, the RO obtained 
pertinent medical evidence from the Murfreesboro VA Medical 
Center (VAMC) in Tennessee, and the following additional 
sources: Dr. Hunt and Dr. Fichman; Underwood Memorial 
Hospital, Emory University Hospital, Fannin Regional 
Hospital, Cleveland Community Hospital, and Washington 
Memorial Hospital.  The appellant was provided the 
opportunity to submit evidence and testimony at hearings 
before a Veterans Law Judge and a local RO hearing officer.  
Finally, a VA medical opinion by a specialist was obtained in 
August 2002.  Significantly, neither the appellant nor her 
representative asserts, and the record does not otherwise 
indicate, any additional existing evidence that is necessary 
for a fair adjudication of the appellant's claim for service 
connection for the cause of death that has not been obtained.  

The record also reflects that the appellant was informed of 
the RO's inability to obtain certain records. The Social 
Security Administration (SSA) informed the RO that the 
deceased veteran's Social Security folder had been destroyed, 
as it was SSA policy to do so.  The SSA also indicated that 
the appellant was notified of the destruction of the 
veteran's SSA records.  Further, the appellant notified the 
RO that Dr. Hunt and Dr. Fichman could provide no additional 
details concerning their medical opinions reflected in the 
record.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

The Board is aware that in the above noted December 2003 
Joint Motion for Remand, counsel for both VA and the 
appellant found that a remand was required because,

. . . the [Board's] decision does not present 
sufficient reasons or bases to support its 
conclusion that VA provided adequate notice of 
the information and evidence necessary to 
substantiate Appellant's claim pursuant to 
38 U.S.C. § 5103(a) . . . .  

The Joint Motion for Remand also noted, 

In this case, despite the well-written review of 
the steps taken by the VA to meet its duty to 
notify Appellant of the evidence needed to 
substantiate his [sic] claim, none of the 
documents referenced by the [Board] . . . . 
conform to the Secreteray's duty to notify 
Appellant as to which portion of any such 
information or evidence was to be provided by 
Appellant and which portion would be provided by 
VA.  

In this case, the Board finds that the November 2001 notice 
letter fulfills the regulatory requirement that VA notify a 
claimant of the information and evidence necessary to 
substantiate a claim; as well as what evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by VA.  Quartuccio, supra.  38 U.S.C.A. § 5103a.  

A review of the November 2001 notice letter reflects the 
paragraph heading "What Must The Evidence Show To Establish 
Entitlement?"  It is noted, "To establish entitlement for 
Dependency and Indemnity Compensation benefits the evidence 
must show three things: (1) The cause of death; (2) An 
injury, disease or other event in service; and (3) A 
relationship between the cause of death and the injury, 
disease, or event in service.  Each subparagraph under (1), 
(2), and (3), notes the evidence needed to prove each 
"thing" and whether or not the RO or the appellant was 
responsible for obtaining the evidence.  

In a following paragraph heading entitled "What You Need To 
Do", the appellant was notified that specific private 
records, if they existed, were needed and that she could 
authorize the RO to obtain them or submit them herself.  A 
subsequent paragraph entitled "Evidence We Are Requesting" 
noted that the RO was attempting to obtain more detailed 
medical statements from two private physicians.  The November 
2001 letter also informed the appellant that the RO would 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  

Thereafter, a September 2002 SSOC listed all the evidence 
considered in the appellant's claim, and discussed the 
multiple medical opinions of record.  More importantly, the 
appellant was placed on notice that VA had not found that the 
evidence of record demonstrated a relationship between the 
cause of death and the injury, disease, or event claimed to 
have occurred in service; i.e., the private medical opinions 
the appellant submitted to support her claim were 
insufficient.  

Therefore, the Board finds that the November 2001 notice 
letter and subsequent September 2002 SSOC referenced above, 
and conform to the Secretary's duty to notify and assist 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  

Under these circumstances, the Board finds that all duties to 
notify and assist have been met, and there is no prejudice to 
the appellant in proceeding with a decision on appeal at this 
juncture.  

II.  Factual Background

Service personnel records reveal that the veteran served in 
Vietnam from August 1969 to January 1971 as a personnel 
specialist. He was the recipient of the Vietnam Campaign 
Medal.  Service medical records indicate that on entrance and 
separation examinations, the veteran was considered normal on 
clinical evaluation.  Specifically, at separation, the 
military examiner's notes include only a reference to vision 
and hearing deficits, and a tattoo of the left arm.

In 1993, the veteran filed several claims for VA benefits, to 
include a claim for service connection for, among other 
disorders, porphyria cutanea tarda, claimed as due to Agent 
Orange exposure.  The veteran submitted medical evidence, 
including a January 1993 letter from Dr. Hunt, a practitioner 
of family medicine at the Mountain Medical private clinic, 
indicating that he had been diagnosed as having an inoperable 
carcinoid tumor of the pelvic area.  In a September 1993 
letter, Dr. Hunt added that the veteran suffered porphyria 
cutanea tarda and his prognosis was poor.

The veteran underwent a VA Agent Orange examination in 
November 1993.  During his clinical interview, the veteran 
reported never having acne or, specifically, chloracne.  
However, the veteran reported that, beginning in 1978, he 
developed lesions, later proved by biopsy to be porphyria 
cutanea tarda.  The veteran indicated continuing treatment at 
Emory University Hospital for a metastatic carcinoid tumor in 
the presacral area.  On observation of the veteran's skin, 
the VA examiner noted general punch out lesions of porphyria 
in the extensor arms and legs, and in the presacral area.  
The VA examiner obtained photographs of the skin lesions 
(also associated with the record).  A rectal examination 
confirmed the intra-abdominal mass in the pelvic area.  The 
examiner's assessments were as follows: (1) porphyria cutanea 
tarda, (2) carcinoid pelvic tumor with generalized 
metastases, (3) casual potential herbicide exposure in 
service, and (4) examined for chloracne, not found.  The VA 
examiner also provided an Agent Orange worksheet, documenting 
the veteran's exposure to Agent Orange.

In a November 1993 letter, Therese Maxwell, M.D., an 
oncologist, reported that the veteran had been diagnosed with 
a tumor of the presacral area in late 1992.  She provided 
pertinent medical records, including a December 1992 report.  
The December 1992 report suggested a possible family history 
of porphyria.  The veteran indicated that he experienced skin 
ulcers since the 1970's.  Dr. Maxwell noted that the veteran 
presented with several four to five millimeter wide ulcerated 
skin lesions and multiple scars of the skin.  She diagnosed 
unresectible carcinoid cancer of the prescacral area and 
porphyria with photosensitivity and skin lesions.  She also 
included radiographic and biopsy reports from Emory 
University confirming the diagnosis of carcinoid tumor.  

Following the RO's April 1994 denial of his claim for service 
connection of porphyria cutanea tarda, the veteran requested 
reconsideration of the claim.  He submitted several letters 
from private treating physicians.  In an April 1993 letter to 
the state Department of Labor, Dr. Fichman of the John F. 
Kennedy Memorial Hospital, indicated that the veteran's 
initial visit was in September 1978.  He diagnosed the 
veteran with acute, intermittent porphyrinuria, based on 
testing at that time.  Dr. Fichman indicated that the 
veteran's symptoms of acute digestive and abdominal pain were 
due to the acute porphyrinuria.  He felt the disorder was 
adequately diagnosed in 1978, and determined that additional 
testing was not necessary.  The physician noted that, 
although the veteran's gastrointestinal work-up was normal, 
it was known that acute digestive and abdominal pain was due 
to acute porphyrinuria.  The appellant also submitted an 
August 1983 hospitalization report from Dr. Fichman, 
indicating normal porphyrine levels and a diagnosis of acute, 
intermittent porphyria.

In a May 1994 letter, Dr. Hunt, opined that the veteran's 
porphyria was a result of in-service exposure to Agent 
Orange.  Dr. Fichman also provided a letter, dated in May 
1994, suggesting that the veteran's diagnosis of porphyria 
may have been the result of exposure to Agent Orange.

The veteran died in June 1994.  The immediate causes of death 
listed on the death certificate were septic shock and 
metastatic carcinoid tumor. Cutanea porphyria tarda was 
listed as a significant condition contributing to death, but 
not related to the immediate causes.

Following the appellant's September 1994 notice of 
disagreement, a letter was submitted from Dr. Hunt.  In the 
September 1994 letter, Dr. Hunt indicated that the veteran 
had been his patient for nearly two years prior to his death.  
He asserted that the veteran's porphyria cutanea tarda was a 
result of the veteran's exposure to toxic agents in Vietnam, 
and that it was unlikely that porphyria cutanea tarda would 
have been diagnosed within one year following the veteran's 
exposure to such toxic agents.  

In November 1994, the appellant submitted a copy of a 1980 
news article featuring the veteran.  The article concerned 
the veteran's experience with the disease, acute intermittent 
porphera [sic], diagnosed in 1978.  The reporter suggested 
that the cause of the veteran's disease was unknown.  The 
appellant also submitted additional private medical evidence.  
In a letter dated in October 1994, Dr. Fichman opined that 
the veteran's acute porphyria may have occurred as a result 
of exposure to Agent Orange, and that it may have been 
several years from the time of exposure before the veteran's 
porphyria became acute.  Laboratory test results from Smyrna 
Hospital, dated in May 1990, listed various levels of 
porphyrins in the veteran's urine.

The RO received several lay statements in support of the 
appellant's claim.  Statements submitted by the appellant's 
mother and sister indicated that the veteran showed signs of 
sickness in 1978, before the appellant's marriage to the 
veteran in 1980.  Both statements referred to the veteran's 
porphyria diagnosis in 1978.

Dr. Hunt submitted an additional letter in March 1995.  In 
the letter, Dr. Hunt cited the veteran's private and VA 
medical records, recording diagnoses of porphyria beginning 
in 1986.  Dr. Hunt suggested the possibility that the veteran 
could have acquired the disease in service, with no overt 
symptoms until the veteran experienced psychosocial stress 
several years later.  He opined, again, that in the absence 
of a family history of porphyria, the veteran likely 
developed the disease secondary to exposure to chemical 
substances in Vietnam.

During the March 1995 hearing before an RO hearing officer, 
the appellant testified that service connection was warranted 
for the veteran's death due to his exposure to Agent Orange 
in service.  According to her testimony, she witnessed the 
veteran's symptoms of porphyria from the time of their 
meeting in August 1978.  The appellant expressed her 
disapproval of the one-year limitation period for presumptive 
service connection for diseases following in-service exposure 
to herbicides.  The appellant indicated that the veteran's 
private physicians suggested a relationship between porphyria 
cutanea tarda and the veteran's fatal tumor.

In April 1997, the appellant submitted a statement from the 
veteran's brother.  According to the statement, the veteran's 
brother witnessed the veteran's symptoms of persistent sores 
following the veterans' return from Vietnam.

During the October 1998 Board hearing, the veteran's brother, 
R. E., testified that, upon the veteran's return from 
Vietnam, the veteran had persistent lesions of the arms and 
legs.  R.E. indicated that the veteran underwent private 
treatment for the lesions, but the medical records reflecting 
such treatment were unavailable.  The appellant testified 
that lesions were symptoms of porphyria, and that the veteran 
suffered lesions at the time of his death.  She testified 
that Dr. Hunt provided an opinion linking the veteran's 
porphyria to his death.  

In November 1998, the appellant submitted additional private 
treatment records in support of her claim.  The records, from 
Underwood Memorial Hospital, dated from October 1979 to 
January 1980, reflect the veteran's hospitalization for 
nausea, abdominal pain, and copious vomiting.  The veteran 
provided a medical history of acute intermittent porphyria, 
diagnosed in April 1978; and three prior admissions to 
Underwood Memorial Hospital, in March, June, and February 
1979, for treatment of various disorders, including acute 
intermittent porphyria.  The veteran reported that his sister 
was treated for a similar illness.  Blood study findings 
obtained during the veteran's hospitalization, including a 
porphyrin study, were within normal limits.  The final 
diagnoses listed in the hospitalization report were acute 
intermittent porphyria with dehydration.  Dr. Habib was 
listed as a consultant who recommended pain management 
therapy.  

The appellant submitted additional, largely duplicative, 
private records from Emory University Hospital.  Private 
treatment notes were also provided by William McKay, M.D., a 
specialist in oncology, who conducted radiation treatment of 
the veteran's carcinoid tumor.  Dated from the October to 
November 1993, Dr. McKay's notes indicated observing 
approximately one dozen one- to two-centimeter clean 
ulcerations of the skin, to which Dr. McKay referred as 
porphyria.  

The RO obtained complete treatment records from the 
Murfreesboro VAMC, including slides and photos of the 
veteran's skin lesions.  In addition, the Murfreesboro VAMC 
provided copies of private medical reports from facilities 
including Emory University Hospital, Washington Memorial 
Hospital, and Allied Clinical Laboratories.  

According to the private medical records, the veteran was 
diagnosed with acute intermittent porphyria by Neil Levin, 
D.O. in August 1978 following a series of urine tests.  
Later, in February 1979, the veteran was admitted to the 
Underwood Memorial Hospital, for abdominal pain, nausea, and 
vomiting. Laboratory test results, including serum amylase, 
porphyrin levels, and DALA, were within normal limits.  In 
the March 1979 discharge summary, the attending physician 
concluded that, although tests from Washington Memorial 
indicated that the veteran was suffering from acute 
intermittent porphyria, observations would continue and tests 
repeated in the future to try to reconfirm the diagnosis.

The veteran was admitted to Fannin Regional Hospital in 
December 1985 for complaints of abdominal pain and vomiting.  
The veteran reported several prior hospitalizations for acute 
intermittent porphyria.  Laboratory investigation revealed no 
abnormalities; test results were within normal limits.  The 
veteran was discharged with diagnoses of duodenitis and 
intermittent porphyria.

In October 1986, Herbert Bonkovsky, M.D., of Emory University 
Hospital, provided a letter to the veteran's sister, stating 
that he was confident that the veteran did not have acute 
intermittent porphyria, nor porphyria of any cause.  Rather, 
the veteran suffered from alcohol abuse and may well be 
alcoholic.  Studies obtained while the veteran was 
symptomatic were entirely negative for porphyria.  Dr. 
Bonkovsky was listed as an associate professor of 
biochemistry.  

Later, in October 1986, the veteran was admitted to the 
Cleveland Community Hospital, for psychiatric treatment.  The 
veteran reported recent hospitalization at the Fannin 
Regional Hospital for acute porphyria.  Contact with the 
referring physician revealed that the veteran was admitted to 
Fannin Hospital for alcoholic gastritis and that the 
diagnosis of acute porphyria was in question at the time of 
hospitalization.  While at the Cleveland Community Hospital, 
the veteran underwent routine testing for acute intermittent 
porphyria.  According to an October 1986 laboratory report 
from Allied Clinical Laboratories, the veteran's urine tested 
negative for porphyrins.  The veteran was subsequently 
transferred to the Murfreesboro VAMC.  

Records from Murfreesboro VAMC reveal that the veteran was 
hospitalized from October to November 1986 for treatment of 
major depression.  During his hospitalization, the veteran 
underwent porphyrin analysis, the results of which were 
negative.  The reporting physician noted that asymptomatic 
carriers may test negative, and recommended additional 
testing.  In the November 1986 psychological evaluation 
report, the VA psychologist cited the veteran's recent work-
up at the Cleveland Community Hospital indicating no evidence 
of porphyria.  The VA psychologist suggested that the 
negative finding, along with the veteran's perceived loss of 
disability status, provided the precipitating stress for 
hospitalization.  While undergoing psychiatric treatment, the 
veteran expressed his anger at being told he did not have 
porphyria.  The veteran returned to the Murfreesboro VAMC 
from October to November 1988 for psychiatric treatment.  
While hospitalized for major depression and alcohol abuse and 
dependency, the diagnosis of acute intermittent porphyria was 
in doubt, but not completely ruled out.  The veteran returned 
was hospitalized again from November to December 1988.  
Laboratory testing was unremarkable; a diagnosis of acute 
intermittent porphyria was provided.  

In a January 2002 letter, Dr. Fichman reiterated his belief 
that the veteran's porphyria cutanea tarda was due to 
exposure to drugs and chemicals, and that porphyria cutanea 
tarda may have played a role in the septic shock leading to 
the veteran's death.  According to a January 2002 statement 
submitted by the appellant, Dr. Hunt mentioned he was a 
"country" doctor and not a specialist.  He understood that 
porphyria "was a factor" in the veteran's death, but to "what 
degree" he had "no way of knowing."  

In August 2002, a VA medical opinion was provided by a 
physician who was noted as a professor of medicine and a VA 
specialist in liver disorders.  Following a review of the 
evidence of record, the physician concluded that neither 
clinical findings nor biochemical findings were consistent 
with the diagnosis of porphyria cutanea tarda.  Citing 
laboratory testing reports of urine specimens, dated in 
October 1986 and May 1990, the physician opined that the 
excretion of uroporphyrins was not elevated in the range 
necessary to confirm a diagnosis of porphyria cutanea tarda 
or any other porphyria.  He concluded that, as shown in the 
photographs and slides obtained during the veteran's November 
1993 VA examination, the veteran's skin lesions were not 
consistent with porphyria cutanea tarda or any other 
porphyria.  The physician noted that the specialist, Dr. 
Bonkovsky, rendered an opinion that the veteran did not have 
porphyria cutanea tarda or other porphyria diseases, but most 
likely suffered from alcoholic liver disease and chronic 
alcohol abuse.

III.  Analysis

A.  Timeliness of the Appeal as to the Denial of Service 
Connection for Accrued Benefits Purposes.

The Board shall not entertain an application for review on 
appeal unless it conforms to the law. 38 U.S.C.A. § 7108.  
Pursuant to applicable law and regulation, an appeal consists 
of a timely filed NOD in writing and, after an SOC has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.200.  

An appellant's substantive appeal perfects the appeal to the 
Board and frames the issues to be considered.  Myers v. 
Derwinski, 1 Vet. App. 127, 129 (1991).  A substantive appeal 
consists of a properly completed VA Form 9 (Appeal to Board 
of Veterans' Appeals) or other correspondence containing the 
necessary information.  If the SOC addressed several issues, 
the substantive appeal must indicate either that the appeal 
is being perfected as to all of those issues or must 
specifically identify the issues appealed.  Proper completion 
and filing of a substantive appeal are the last actions a 
veteran needs to take to perfect an appeal.  38 C.F.R. § 
20.202.

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the appellant or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever comes later.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302.  Where an appellant 
files a timely NOD but fails to timely file a substantive 
appeal, the appeal is untimely and must be dismissed.  Roy v. 
Brown, 5 Vet. App. 554, 556 (1993).  

As noted in the introduction, the RO denied service 
connection for porphyria cutanea tarda due to Agent Orange 
exposure for accrued benefits purposes in July 1994.  The 
appellant was duly notified by letter dated September 14, 
1994.  The appellant filed a notice of disagreement in 
September 1994.  The RO issued the appellant an SOC on this 
issue in July 1999 (pursuant to January 1999 Board remand 
instruction), with a cover letter, which clearly notified the 
appellant that she had to file a formal appeal to perfect her 
appeal; a VA Form 9 (Appeal to the Board of Veterans' 
Appeals) was enclosed for this purpose.  However, the claims 
file contains no correspondence from either the appellant or 
her representative that can be construed as a timely 
substantive appeal, or a timely extension to file a 
substantive appeal as to the accrued benefits issue.

Pursuant to 38 CFR 20.302, the appellant had until September 
19, 1999, (60 days from the date of issuance of the SOC) to 
file a substantive appeal in this case, such date is the 
later of the date of the expiration of one year from the 
notification of the denial of the accrued benefits claim 
(September 14, 1994) and 60 days from the issuance of the SOC 
on the accrued benefits claim.  While the appellant filed a 
substantive appeal (VA Form 9) on October 9, 1999, this 
document was dated and received several days after the date 
for a filing a timely substantive appeal expired.

The Board also notes that, prior to the expiration of the 60-
day period for filing a timely substantive appeal on the 
accrued benefits issue, no document was filed by either the 
appellant or her representative that can be construed as a 
timely request for an extension of time to file a substantive 
appeal on that issue.  See 38 C.F.R. § 20.303.  Finally, 
while the version of 38 C.F.R. § 20.302 in effect since 
October 3, 2001, includes a special provision for extending 
the time period for filing a substantive appeal when the 
appellant files additional evidence within one year of the 
date of the notification of the decision being appealed (see 
38 C.F.R. § 20302(b)), here, that provision does not extend 
the time period for filing a substantive appeal on the 
accrued benefits issue.  

In response to a request by the Veterans Law Judge then 
assigned responsibility for this matter, in November 2002, 
the Administrative Service of the Board notified the 
appellant and her representative of the Board's preliminary 
observations that the record raised a question as to the 
timeliness of a substantive appeal on the accrued benefits 
issue, and gave them a period of 60 days to provide evidence 
or information, or to request a hearing, on the timeliness 
question.  In December 2002, the appellant responded that a 
substantive appeal was filed in December 1994.  However, the 
substantive appeal filed in December 1994 (received prior to 
the July 1999 SOC), referred specifically to the appellant's 
DIC claim.  Moreover, during the RO hearing held in March 
1995 (three months after the filing of the December 1994 
document the appellant now characterizes as a substantive 
appeal as to denial of accrued benefits), the appellant's 
representative suggested that the only issue on appeal at 
that time was service connection for the cause of the 
veteran's death.  These facts militate against any finding 
that that the December 1994 document constituted a 
substantive appeal as to the accrued benefits claim.  

Under these circumstances, the Board must conclude that the 
appellant failed to timely perfect an appeal as to the denial 
of service connection for porphyria cutanea tarda for accrued 
benefits purposes.  As such, the Board does not have 
jurisdiction to review that claim, and, pursuant to the 
Board's authority under 38 U.S.C.A. § 7105(d)(3), the claim 
must be dismissed.  

B.  Service Connection for Cause of Death

As an initial preliminary matter, the Board notes, as 
indicated in the Introduction, above, that the appellant has 
perfected a timely appeal of the denial of service connection 
for the cause of the veteran's death.  Although this issue 
and the claim for service connection for accrued benefits 
purposes, dismissed herein, both potentially involve a common 
question-the relationship, if any, between the porphyria 
cutanea tarda noted on the veteran's death certificate and 
his active military service-the Board emphasizes that the two 
claims are for different benefits.  Moreover, as the 
appellant has filed a timely appeal with respect to the 
denial of service connection for the cause of the veteran's 
death, the Board has authority to adjudicate that issue-and 
all questions involved therewith-on appeal.  Accordingly, the 
dismissal of the claim for service connection for accrued 
benefits purposes does not preclude the Board from 
considering the cause of death claim.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

To establish service connection for the cause of a veteran's 
death, the evidence of record must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service- connected 
disability will be considered as the principal cause of death 
when such disability, singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  To 
be considered a contributory cause of death, it must be shown 
that the service-connected disability contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to 
show that the service-connected disability casually shared in 
producing death; rather, a causal connection must be shown.  
Id. 

Pertinent to the appellant's contention that the veteran's 
death was due to in-service Agent Orange exposure, the Board 
notes that on December 27, 2001, the President signed into 
law the Veterans Education and Benefits Expansion Act of 
2001, which, among other things, provides a presumption of 
exposure to herbicides for all veterans who served in Vietnam 
during the Vietnam Era (reversing the holding in McCartt v. 
West, 12 Vet. App. 164 (1999) which required that the veteran 
have a presumptive disease before exposure was presumed).  
See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2003).  The liberalizing provision of the 
regulation is applicable to the present appeal.  
 
If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2003).  
Effective October 16, 2003, chronic lymphocytic leukemia was 
added to the list of diseases for which entitlement to 
service connection is presumed for a veteran's exposure to 
herbicide agents (to include Agent Orange).  See 68 Fed. Reg. 
59540-59542 (Oct. 16, 2003).  

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 68 Fed. Reg. 
27630-276411 (May 20, 2003).  

Service connection for claimed residuals of exposure to Agent 
Orange also may be established by showing that a disorder 
resulting in disability or death is, in fact, causally linked 
to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162- 
64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 
1994), citing 38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. 
§ 3.303.  

As noted above, the veteran died in June1994.  The death 
certificate reflects that the immediate causes of death were 
septic shock and metastatic carcinoid tumor, with porphyria 
cutanea tarda listed as a significant condition contributing 
to death but unrelated to immediate causes.  The veteran was 
not service-connected for any disability, to include those 
listed diseases at the time of his death.

Initially, the Board notes that the appellant does not 
contend, and the record does not reflect, that the veteran's 
fatal metastatic carcinoid tumor was related to service.  
Rather, the appellant maintains that the veteran suffered 
from porphyria cutanea tarda as a result of Agent Orange 
exposure in service, and that porphyria cutanea tarda caused 
or contributed substantially or materially to cause the 
veteran's death.  Under the legal authority cited to above, 
the veteran is presumed to have been exposed to Agent Orange 
during his Vietnam service.  That notwithstanding, and 
notwithstanding the notation on the veteran's death 
certificate, the Board finds, after careful review of the 
evidence of record in light of the above-referenced criteria, 
that the preponderance of the competent and persuasive 
medical evidence establishes that the veteran did not have 
pyphoria cutanea tarda.  Hence, there is no basis for a grant 
of service connection for the veteran's death-on the basis of 
presumed Agent Orange exposure, or otherwise.  

The Board notes, initially, that the record reflects no 
evidence of porphyria cutanea tarda, or any porphyria, in 
service or for many years afterwards.  [Parenthetically, the 
Board notes that, while the veteran's brother testified that 
the veteran suffered from skin lesions after his return from 
Vietnam, the veteran, himself, reported to Dr. Maxwell, in 
December 1992, that his skin lesion began "in the 1970's," 
and the VA Agent Orange examiner, in November 1993, recorded 
the veteran's reported history that skin lesions began to 
develop in 1978.]

The record includes a number of post-service diagnoses of 
pyphoria; however, the Board finds that none of these 
opinions persuasively establish that the veteran, in fact, 
suffered from pyphoria cutanea tarda during his lifetime.  
Dr. Maxwell and Dr. McKay, both oncologists, provided 
diagnoses of porphyria and observations of skin lesions in 
their respective reports; however, their primary interest was 
the veteran's metastatic tumor.  Significantly, neither 
physician indicated a specialty in the field of liver 
disorders, or cited the clinical and/or factual basis for the 
diagnosis.  Likewise, Dr. Hunt, a practitioner of family 
medicine (suggesting that the veteran suffered from porphyria 
due to Agent Orange exposure), and Dr. Fichman (who indicated 
that the veteran suffered porphyria that may have been due to 
in-service exposure to drugs and chemicals), are not shown to 
be liver specialists, and did not provide the medical or 
factual basis for those opinions.  For these same reasons, 
diagnoses of porphyria appearing in records from the Fannin 
Regional Hospital, Underwood Memorial Hospital, Cleveland 
Community Hospital, and Murfreesboro VAMC (each of which 
reported normal laboratory test results and uncertainties 
regarding the veteran's porphyria diagnosis) are considered 
of limited probative value.  The mere notation of pyphoria 
cutanea tarda on the veteran's death certificate, without any 
explanation as to the basis for that notation, is likewise of 
limited probative value.

By contrast, the Board finds persuasive the VA medical 
opinion provided in August 2002 by a VA physician, who was 
noted as a specialist in liver disorders.  The VA physician 
cited clinical studies in October 1986 and May 1990, as well 
as photographs of the veteran's skin lesions, in determining 
that the veteran did not have a porphyria disease.  In 
addition, in October 1986, Dr. Bonkovsky determined that the 
veteran did not have acute intermittent porphyria, or 
porphyria of any cause, based on studies obtained while the 
veteran was symptomatic.  Normal test results from Fannin 
Regional Hospital, Cleveland Community Hospital, and 
Murfreesboro VAMC, are consistent with the above medical 
conclusions.

In short, the Board finds that the August 2002 VA medical 
opinion that specifically rules out the diagnosis of 
porphyria cutanea tarda, or any porphyria, is based upon a 
review of the record, and is supported by specific reasons 
and bases, to include reference to medical evidence in the 
claims file.  Thus, the Board finds that the April 2002 VA 
medical opinion is the most persuasive medical evidence on 
the question of the veteran, in fact, suffered from porphyria 
cutanea tarda during his lifetime.  See Winsett v. West, 
11 Vet. App. 420, 424-25 (1998) (It is the responsibility of 
the Board to determine the probative weight to be ascribed as 
among multiple medical opinions in a case, and to state its 
reasons or bases for favoring one opinion over another.); 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence").  See also Bloom v. West, 
12 Vet. App. 185, 187 (1999) (the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion.); Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) (the probative value of medical evidence is 
based on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches; as is 
true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).

For the reasons noted above, the Board finds that the weight 
of the competent and probative (persuasive) evidence of 
record militates against the claim for service connection for 
the cause of the veteran's death.  As such evidence fails to 
establish that a disability of service origin either caused 
or contributed substantially or materially to cause the 
veteran's death, the claim must be denied.  

In reaching these conclusions, the appellant's assertions, 
and those of the veteran's brother advanced during a hearing 
on appeal, have been considered.  However, as a layperson 
without the appropriate medical training and experience, 
neither is competent to provide a probative opinion on a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the competent evidence weighs against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).




ORDER

As a timely substantive appeal has not been filed to perfect 
the appeal as to the denial of service connection for 
porphyria cutanea tarda, for accrued benefits purposes, the 
appeal as to that issue is dismissed.

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



